Citation Nr: 0921911	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing is associated with the claims file. 

In July 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
back condition is causally related to his military service.


CONCLUSION OF LAW

A back condition was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115. 

VA satisfied the notice requirements of the VCAA by means of 
an September 2004 letter.  This letter informed the Veteran 
of the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, Social Security 
Administration (SSA) records, the results of a December 2008 
VA medical examination and statements from the Veteran and 
his representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis

The first requirement for service connection under Hickson is 
a current disability.  VA medical records show complaints of 
chronic back pain with a diagnosis of degenerative arthritis.  
The December 2008 VA medical examiner confirms this 
diagnosis.  Therefore, Hickson element (1), current 
disability, has been met.

Hickson element (2) requires an in-service injury or 
incurrence.  To this end, the Veteran's service treatment 
records from October 1980 and November 1980 show complaints 
of low back pain attributed to playing basketball and moving 
wall lockers, respectively.  Thus Hickson element (2) is 
satisfied.

The third and final Hickson element is evidence of a medical 
nexus between the Veteran's current back condition and his 
in-service complaints of back pain.  The Veteran testified at 
his March 2008 hearing that his symptoms of back pain had 
continued since he left service.  The record refers to two 
intervening injuries after service, a slip and fall and a 
injury while lifting an air conditioning unit, that 
immediately preceded his August 1990 and his January 2004 
back surgeries, respectively.  Due to these intervening 
injuries, it is unclear to what extent, if any, the Veteran's 
current back condition is related to each of the injuries 
described about, both in-service and after service.  Lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as the 
etiology of diseases.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Therefore, a medical opinion is necessary.

The Veteran underwent a VA medical examination in December 
2008 in conjunction with his claim.  That examiner reviewed 
the claims file and provided a rationale for his opinion that 
the Veteran's back condition is unrelated to service.  
Specifically, the medical examiner opined:

In my review of Veteran's C file, I found 2 
occasions in which Veteran presented to sick call 
complaining of low back pain.  One occasion was OCT 
1980 in which Veteran reported having back pain 
while playing basketball.  The other occasion was 
in Nov 1980 in which Veteran reported having back 
pain from moving wall lockers.  In both of these 
occasions muscle spasms was diagnosed and treated 
with nonsteroidal antinflammatory medication and 
measures such as ice packs.  There was no 
indication that these conditions did not respond to 
this conservative treatment as there are no further 
episodes of back pain prior to Veteran's discharge 
in 9/25/[82].  It is unlikely that either one of 
these incidents would have lead to long term 
conditions.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the Veteran's low back disorder.  In 
fact this evidence, consisting of VA, private medical care, 
and Social Security records, clearly points to post-service 
industrial accidents as the cause of his current back 
disability.  The Board concludes that the weight of the 
evidence is against the Veteran's claims as to the element of 
medical nexus.  Hickson element (3) has therefore not been 
met and the claim fails on that basis.  As  the preponderance 
of the evidence is against the Veteran's claim for service 
connection for low back disorder, the benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for a back condition is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


